DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10901085. Although the claims at issue are not identical, they are not patentably distinct from each other because : claim 1 of the present application recites a method of controlling a mobile platform comprising: measuring, by at least two distance sensors, a distance between the mobile platform and an object when the mobile platform is located at each of a plurality of positions to obtain a plurality of measured distances each being obtained at one of the plurality of positions, location information of the plurality of positions of the mobile platform being obtained by an inertial measurement unit (IMU) on the mobile platform, and the at least two distance sensors being configured to capture data from different directions; determining a position of the object based on the plurality of measured distances and the location information; and controlling the mobile platform to avoid the object based on the results of the determined position of the object.
Claim 1 of patent No. 10901085 discloses a method of controlling an unmanned aerial vehicle (UAV) comprising: measuring, by at least two distance sensors, a distance between the UAV and an object when the UAV is located at each of a plurality of positions of the UAV to obtain a plurality of measured distances each being obtained at one of the plurality of positions, location information of the plurality of positions of the UAV being obtained by an inertial measurement unit (IMU) on the UAV, and the at least two distance sensors including: a photosensor configured to measure the distance by sensing light; and an ultrasound sensor configured to measure the distance by sensing acoustic energy; determining a position of the object based on the plurality of measured distances and the location information; and controlling the UAV to avoid the object based on the results of the determined position of the object. 
The present application does not specifically disclose a photosensor configured to measure the distance by sensing light. However the patent “085” discloses a photosensor configured to measure the distance by sensing light. Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the system of present application with an unmanned aerial vehicle of patent”085” to include a photosensor to measure the distance by sensing light since the light source can be emitted from the light source toward an object and for determining a position of the object based on a plurality of measured distances and the location information.  
  Therefore, it is well settled that the omission of an element, and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA 1963). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969). Omission of a reference element of step whose function is not needed would be obvious to one of ordinary skill in the art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Singh et al. (U.S. Pub No. 20050285878) disclose a mobile platform for providing a mixed reality experience to a user via a mobile communications device of the user, the platform including an image capturing module to capture images of an item in a first scene, the item having at least one marker; a communications module to transmit the captured images to a server, and to receive images in a second scene from the server providing a mixed reality experience to the user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERTRUDE ARTHUR JEANGLAUDE whose telephone number is (571)272-6954. The examiner can normally be reached Monday-Thursday, 7:30-8:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GERTRUDE ARTHUR JEANGLAUDE/Primary Examiner, Art Unit 3661